732 N.W.2d 902 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry Rick SNOW, Defendant-Appellant.
Docket No. 133535. COA No. 274812.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the February 6, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.
MARKMAN, J., would grant leave to appeal for the reasons set forth in his dissenting statement in People v. Hill, 477 Mich. 897, 722 N.W.2d 665 (2006).